        2:19-cv-02162-CSB-EIL
        2:19-cv-02162-CSB-EIL ## 1-3
                                 1 Page
                                     Page1 1ofof3 7                                                  E-FILED
                                                                         Thursday, 20 June, 2019 03:51:45
                                                                                                    01:02:49 PM
                                                                                Clerk, U.S. District Court, ILCD


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


CAROL S. THOMPSON,
                                                       CASE NO. 19­CV­2162
                                     Plaintiff,
                                                       (Removed from Circuit Court of Macon
vs.                                                    County, Illinois, Law Division;
                                                       Case No. 2019 L 00042)
JO-ANN STORES, LLC
                                                       JUDGE _________
                                   Defendant.
                                                       NOTICE OF REMOVAL TO
                                                       FEDERAL COURT BY DEFENDANT
                                                       JO-ANN STORES, LLC




       NOW COMES Defendant, Jo-Ann Stores, LLC (“Defendant”), by and through counsel,

and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby gives notice of the removal of the

above-referenced matter from the Circuit Court of Macon County, Illinois, in which it is now

pending, to the United States District Court for the Central District of Illinois.

       FIRST: This is a personal injury and, more specifically, a premises liability action. This

action was filed in the Circuit Court of Macon County, Illinois on May 14, 2019, bearing Case

No. 2019 L 000042.

       SECOND: In the Complaint, Plaintiff Carol Thompson alleges that the subject incident

has caused injuries to her, that she “has been prevented from attending [to] her usual affairs and

duties and experienced pain, suffering, disability and loss of normal life.” She also alleges that

she “has incurred and become liable for large sums of money in hospital, medical and related

expenses.” She further alleges she “has incurred and will continue to incur pain, suffering,

disability and loss of normal life all to her damage in a substantial amount, all in excess of the
         2:19-cv-02162-CSB-EIL
         2:19-cv-02162-CSB-EIL ## 1-3
                                  1 Page
                                      Page2 2ofof3 7



jurisdictional amount of $50,000.00.” Her attorney has stated Plaintiff is not willing to stipulate

to damages equal to or less than $75,000.

        THIRD: Plaintiff’s allegations regarding physical injuries, expenses for medical and

other care, wage loss, non-economic damages and loss of consortium damages, constitute an

amount in controversy that clearly exceeds $75,000.00 exclusive of costs and interest.

        FOURTH: Defendant Jo-Ann Stores, LLC is a limited liability company. The

membership interests of Jo-Ann Stores, LLC are owned solely by Needle Holdings LLC, a

limited liability company. The membership interests of Needle Holdings LLC are owned solely

by Jo-Ann Stores Holdings, Inc., a Delaware corporation with its principal place of business in

Delaware. As such, Defendant Jo-Ann Stores, LLC is a citizen of Delaware.

        FIFTH: Plaintiff Carol Thompson is, and has been at all times relevant herein, a resident

and citizen of the state of Illinois.

        SIXTH: Since Plaintiff is an Illinois resident, and Defendant Jo-Ann Stores, LLC is a

citizen of Delaware, there exists complete diversity of citizenship between Plaintiff and

Defendant and, therefore, this action may be removed from state court to Federal Court pursuant

to 28 U.S.C. §§ 1332 and 1441.

        SEVENTH: Defendant attaches hereto a copy of all process, pleadings and orders on file

in said state proceeding and a copy of the Notice of Filing Notice of Removal which Defendant

will serve upon Plaintiff promptly after the filing of this Notice of Removal, pursuant to 28

U.S.C. § 1446(a). See Exhibit A.

        EIGHTH: Defendant will file a copy of the Notice of Removal with the Clerk of the

Circuit Court of Macon County, Illinois, immediately after filing hereof.




                                                2
         2:19-cv-02162-CSB-EIL
         2:19-cv-02162-CSB-EIL ## 1-3
                                  1 Page
                                      Page3 3ofof3 7



        NINTH: No further proceedings have commenced in this action in the Circuit Court of

Macon County, Illinois.


                                                    Respectfully submitted,


                                                     /s/ Julia L. Mohan
                                                    Julia L. Mohan, Esq.
                                                    Roetzel & Andress, LPA
                                                    30 N. LaSalle Street, Suite 2800
                                                    Chicago, IL 60602
                                                    Tel: 312.580.1200
                                                    Fax: 312.580.1201
                                                    jmohan@ralaw.com

                                                    ATTORNEY FOR DEFENDANT
                                                    JO-ANN STORES, LLC


                                    PROOF OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing has been served upon the

following parties via E-mail and U.S. Mail this 20th day of June, 2019:

   John N. Cannon
   McCarthy, Rowden & Baker
   243 South Water Street
   Decatur, IL 62523
   Phone: (217) 428-4323
   Fax: (217) 428-6076
   johnc@law-mrb.com

   ATTORNEY FOR PLAINTIFF
   CAROL S. THOMPSON

                                                     /s/Julia L. Mohan
                                                    Attorney for Defendant




                                                3
13920386 _1 119494.0107
     2:19-cv-02162-CSB-EIL # 1-3
                             1-1            Page 4
                                                 3 of 7
                                                      6
                                                                            FILED
                                                                            MACON COUNTY ILLINOIS
                                                                            5/14/2019 4:31 PM
                                                                            LOIS A. DURBIN
                                                                            CLERK OF THE CIRCUIT COURT


              IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                           MACON COUNTY, ILLINOIS

 CAROL S. THOMPSON,                          )
                                              )                 2019L42
                       Plaintiff,            )
                                             )
        vs.                                  )
                                             )
 JO-ANN STORES, LLC,                         )
                                             )
                       Defendant.            )

                                         COMPLAINT

        NOW COMES the Plaintiff, CAROL S. THOMPSON, by and through her attorneys,

McCarthy, ROWDEN, baker & cannon, and complains against the Defendant. .IO­

ANN STORES, LLC, and states as follows:

        1. That at all times relevant hereto,, CAROL S. THOMPSON is and has been a resident
of Macon County, Illinois.

        2. That the Defendant, JO-ANN STORES, LLC, operates a retail stor6 located at 4298

North Prospect Drive, Decatur, Illinois and is a business organized to sell goods in Macon
County, fllinois.

       3. That this Complaint is based upon an injury tliat occurred at JO-ANN FABRIC AND

CRAFT STORE located at 4298 North Prospect Drive in the City of Decatur, Macon County,
Illinois on or about May 17, 2017.

       4. At the time and place alleged above, JO-ANN STORES, LLC had a duty to use

reasonable care in the ownership, operation, management, maintenance, and control of the
subject premises.

       5. That at the aforementioned time and place, CAROL S. THOMPSON was on the
         2:19-cv-02162-CSB-EIL # 1-3
                                 1-1           Page 5
                                                    4 of 7
                                                         6




  premises as a customer and patron of JO-ANN STORES, LLC pushing a shopping cart while she

  shopped on the premises.

           6. That as CAROL S. THOMPSON was walking she slipped on a liquid that had spilled

 on the floor from a kid’s bubble bottle causing her to fall and to be injured,

           7. While operating its place of business at the aforementioned time and place,

 JO-ANTJ STORES LLC owed CAROL S. THOMPSON a duty to exercise reasonable caie in the

 cai'e and upkeep of said premises and breached said duty and was otherwise negligent i
                                                                                      in one or
 more of the following respects:

                  a. Failed to provide a safe means of transport for patrons of its establishment;

                  b. Failed to keep and maintain a safe environment for patrons;

                  c. Failed to provide any type of warning for its customers concerning the unsafe
                     condition of the area suiTOunding the spilled bottle of liquid when it knew, or
                     in the exercise of ordinary care should have known, that a warning was
                     necessai-y for the safety of its customers, including the Plaintiff;

              8. As a direct and proximate result of one or more of the foregoing, JO-ANN

SPORES LLC caused an accident at the aforementioned time and place causing injury imd

damages to HEATHER DAVIDSON. Plaintiff has been prevented from attending her usual

affairs and duties and experienced pain, suffering, disability and loss of normal life, Plaintiff has

incurred and become liable for large sums of money in hospital, medical and related expenses.

Plaintiff has incurred and will continue to incur pain, suffering, disability and loss of normal life

all to hei damage in a substantial amount, all in excess of the jurisdictional amount of

$50,000.00.

          WHEREFORE., the Plaintiff, CAROL S. THOMPSON , prays for judgment in favor

of the Plaintiff and against the Defendant, JO-ANN STORES LLC, in excess of $50,000.00 plus

costs.
     2:19-cv-02162-CSB-EIL # 1-3
                             1-1   Page 6
                                        5 of 7
                                             6




                             CAROL S. THOMPSON, Plaintiff

                             McCarthy, rowden, baker & cannon
                                            f\

                                    OPIN N. CANN^




 John N. Camion
 McCarthy, Rowden & Baker
 243 South Water Street
 Decatur, IL 62523
Telephone#: 217-428-4323
Fax#; 217-428-6076
johnc@law-mrb.com
    2:19-cv-02162-CSB-EIL # 1-3
                            1-1             Page 7
                                                 6 of 7
                                                      6




                                   ATrORNEY AFFIDAVIT

       JOHN N. CANNON, after first being duly sworn, does hereby state and depose as
follows:

       1. lam the attorney for the Plaintiff in the foregoing Complaint at Law.

       2. After investigation and consideration of this claim, I place a value- on this claim in
          excess of $50,000.00




Subscribed and sworn to before me this 15"’ day of May, 2019



                                                        “OFFICIAL SEAL”
          Notary Public                                  HEATHER R. SMITH

                                                  MY COMMrs^s1oN'EYARyV8^09J«22




Jolin N. Cannon
McCarthy, Rowden & Baker
243 South Water Street
Decatur, IL 62523
Telephone#: 217-428-4323
Fax#: 217-428-6076
j ohnc@law-mr b .com
